                      UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

LISA LOUGHNEY                             )    CIVIL ACTION NO. 3:19-cv-1101
             Plaintiff                    )
                                          )
      v.                                  )
                                          )    (ARBUCKLE, M.J.)
LACKAWANNA COUNTY, et al.,                )
                                          )
                    Defendants            )

                           MEMORANDUM OPINION
                           (Doc. 13, Motion to Dismiss)
I.    INTRODUCTION

      On June 23, 2019, Ryan Lynady was committed to the Lackawanna County

Prison for pre-trial detention. On July 27, 2018, he was found hanging in his cell.

His death was ruled a suicide. This lawsuit seeks to place liability for the death on

the facility, the medical providers, and the staff. The medical providers seek

dismissal of the case against them based on a pleading defect in the complaint.

Because I do not believe the complaint is defective, their motion will be denied.

II.   BACKGROUND & PROCEDURAL HISTORY

      Plaintiff brings this suit individually, as mother of Ryan Benjamin Lynady

(“Decedent”), and as administratix of Decedent’s estate. (Doc. 1 ¶ 5). On June 23,

2018, Decedent entered Defendant Lackawanna County’s prison for pretrial

detention. Id. at ¶ 36.



                                       Page 1 of 13
      According to the Complaint, Decedent was prescribed suboxone and

experiences withdrawal without suboxone. Id. at ¶ 38. Plaintiff alleges that

Defendant CCI—who has contracted as the prison’s medical personnel—failed to

provide, at any time, Decedent’s medication. Id. at ¶ 39. Instead, Decedent was

placed on a “thirty-minute detox watch,” (Id. at ¶ 41), where Defendant CCI

“essentially throw[s] an inmate into a cell to be alone indefinitely, receiving no

medication other than Tylenol.” Id. at ¶ 43. Plaintiff alleges that, on the day of

Decedent’s death (July 27, 2018), the prison was short-staffed and prison staff

could not check on Decedent as frequently as they should have. Id. at ¶¶ 61-62.

      On July 27, 2018, approximately 3:00 p.m., Decedent was found in his cell,

hanging from a bedsheet—his death was ruled a suicide. Id. at ¶¶ 45-46. Decedent

received no medical care between his intake on July 23, 2018, and his death on

July 27, 2018. Id. at ¶ 48.

      Prison policy allegedly dictated that Decedent be placed in a camera cell, but

all of these cells were full. Id. at ¶ 63. A June 8, 2016, arbitration award rendered

against Defendant County found that “correctional officers cannot safely

accomplish assigned duties due to . . . inadequate correctional officer staff to

properly supervise the inmate population.” Id. at ¶ 101. This award also found that

“the prison is an unsafe environment and that a detailed staffing analysis is

required.” Id.

                                       Page 2 of 13
      Plaintiff filed her Complaint on June 26, 2019. (Doc. 1). Plaintiff names the

following defendants: Lackawanna County (“Defendant County”); Correctional

Care, Inc. (“Defendant CCI”); Patrick O’Malley; Laureen Cummings; Jerry

Notarianni; Edward Zaloga (“Defendant Zaloga”); Tim Betti; and Satish Mallik,

M.D, along with John and Jane Doe Defendants. (Doc. 1). Plaintiff alleges

understaffing and failure to supervise Decedent, along with the lack of medical

treatment, caused Decedent’s suicide (or at least failed to prevent it with a duty to

do so).

      Plaintiff alleges four Causes of Action:

      1) Violation of Decedent’s Constitutional Rights under 42 U.S.C. §1983
         against Defendants County, CCI, O’Malley, Notarianni, Cummings,
         Zaloga, and Betti (Doc. 1, p. 14 ¶105);

      2) Another violation under 42 U.S.C. §1983 against Defendants Mallik and
         John and Jane Doe Defendants (Doc. 1, p. 15 ¶110);

      3) Medical Negligence against Defendants Mallik, Zaloga, and John/John
         Doe Defendants (Doc. 1, p. 16 ¶116);

      4) Corporate Negligence and Vicarious Liability against Defendants CCI
         and Zaloga (Doc. 1, p. 16 ¶ 120).

      On September 9, 2019, Defendants CCI and Zaloga (“Moving Defendants”)

filed a Motion to Dismiss for Failure to State a Claim. (Doc. 13). On October 8,

2019, Moving Defendants filed their Brief in Support (Doc. 18). Moving

Defendants argue that Plaintiff failed to allege “gross negligence” in accordance

with the Mental Health Procedures Act, 50 P.S. § 7101 et seq. Id. at p. 1.

                                       Page 3 of 13
On October 22, 2019, Plaintiff filed her Brief in Opposition (Doc. 21). On

November 5, 2019, Moving Defendants filed their Reply (Doc. 23).1                    After

reviewing Plaintiff’s Complaint and the arguments raised in the parties’ briefs, I

believe that Plaintiff succeeds in stating a claim upon which relief can be granted.

Accordingly, Defendants CCI and Zaloga’s Motion to Dismiss (Doc. 13) will be

denied.

    III.      LEGAL STANDARD

           A motion to dismiss tests the legal sufficiency of a complaint. It is proper for

the court to dismiss a complaint in accordance with Rule 12(b)(6) of the Federal

Rules of Civil Procedure only if the complaint fails to state a claim upon which

relief can be granted. Fed. R. Civ. P. 12(b)(6). When reviewing a motion to

dismiss, the court “must accept all factual allegations in the complaint as true,

construe the complaint in the light favorable to the plaintiff, and ultimately

determine whether plaintiff may be entitled to relief under any reasonable reading

of the complaint.” Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010). In

reviewing a motion to dismiss, a court must “consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly

authentic documents if the [plaintiff’s] claims are based upon these documents.”

Id. at 230.
1
 Defendants’ reliance on an exhibit outside of the Complaint is misplaced in the
Motion to Dismiss stage. We may not consider this submission for this purpose.
                                     Page 4 of 13
      In deciding whether a complaint fails to state a claim upon which relief can

be granted, the court is required to accept as true all factual allegations in the

complaint as well as all reasonable inferences that can be drawn from the

complaint. Jordan v. Fox Rothschild, O’Brien & Frankel, Inc., 20 F.3d 1250, 1261

(3d Cir. 1994). These allegations and inferences are to be construed in the light

most favorable to the plaintiff. Id. However, the court “need not credit a

complaint’s bald assertions or legal conclusions when deciding a motion to

dismiss.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997).

Further, it is not proper to “assume that [the plaintiff] can prove facts that [he] has

not alleged . . . .” Associated Gen. Contractors of Cal. v. California State Council

of Carpenters, 459 U.S. 519, 526 (1983).

      Following the rule announced in Ashcroft v. Iqbal, “a pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, a complaint must

recite enough factual allegations to raise the plaintiff's claimed right to relief

beyond the level of mere speculation. Id. To determine the sufficiency of a

complaint under the pleading regime established by the Supreme Court, the court

must engage in a three-step analysis:

      First, the court must take note of the elements a plaintiff must plead to
      state a claim. Second, the court should identify allegations that,
      because they are no more than conclusions, are not entitled to the
      assumption of truth. Finally, where there are well-pleaded factual
                                       Page 5 of 13
      allegations, a court should assume their veracity and then determine
      whether they plausibly give rise to an entitlement for relief.

Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010) (quoting Iqbal,

556 U.S. at 675, 679). “In other words, a complaint must do more than allege the

plaintiff’s entitlement to relief" and instead must ‘show’ such an entitlement with

its facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

      As the court of appeals has observed:

      The Supreme Court in Twombly set forth the “plausibility” standard
      for overcoming a motion to dismiss and refined this approach in Iqbal.
      The plausibility standard requires the complaint to allege “enough
      facts to state a claim to relief that is plausible on its face.” Twombly,
      550 U.S. at 570, 127 S.Ct. 1955. A complaint satisfies the plausibility
      standard when the factual pleadings “allow[ ] the court to draw the
      reasonable inference that the defendant is liable for the misconduct
      alleged.” Iqbal, 129 S.Ct. at 1949 (citing Twombly, 550 U.S. at 556,
      127 S.Ct. 1955). This standard requires showing “more than a sheer
      possibility that a defendant has acted unlawfully.” Id. A complaint
      which pleads facts “merely consistent with” a defendant's liability, [ ]
      “stops short of the line between possibility and plausibility of
      ‘entitlement of relief.’” Id. (citing Twombly, 550 U.S. at 557, 127
      S.Ct. 1955).

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220-21 (3d Cir. 2011).

      In undertaking this task, the court generally relies only on the complaint,

attached exhibits, and matters of public record. Sands v. McCormick, 502 F.3d 263,

268 (3d Cir. 2007). The court may also consider “undisputedly authentic

document[s] that a defendant attached as an exhibit to a motion to dismiss if the

plaintiff’s claims are based on the [attached] documents.” Pension Benefit Guar.

                                       Page 6 of 13
Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir. 1993). Moreover,

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading, may be

considered.” Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002); see also, U.S. Express Lines, Ltd. v. Higgins, 281 F.3d 382, 388 (3d Cir.

2002) (holding that “[a]lthough a district court may not consider matters

extraneous to the pleadings, a document integral to or explicitly relied upon in the

complaint may be considered without converting the motion to dismiss in one for

summary judgment.”) However, the court may not rely on other parts of the record

in determining a motion to dismiss. Jordan v. Fox, Rothschild, O’Brien &Frankel,

20 F.3d 1250, 1261 (3d Cir. 1994).

   IV.   ANALYSIS

      In her Complaint, Plaintiff alleges that the records from Decedent’s inmate

medical intake screening indicate that Decedent was prescribed suboxone and that

he experiences withdrawal without suboxone. (Doc. 1 ¶ 38). Plaintiff alleges that

Defendant CCI—who has contracted to be the prison’s medical personnel—failed

to provide, at any time, Decedent’s medication, (Id. at ¶ 39), and, instead,

Decedent was placed on a “thirty-minute detox watch,” (Id. at ¶ 41), but on the day

of Decedent’s death (July 27, 2018), the prison was short-staffed and they could

not check on Decedent as frequently as they should have. Id. at ¶¶ 61-62.

                                      Page 7 of 13
      On July 27, 2018, approximately 3:00 p.m., Decedent was found in his cell,

hanging from a bedsheet—his death was ruled a suicide. Id. at ¶¶ 45-46. Plaintiff

alleges that Decedent received no medical care between his intake on July 23,

2018, and his death on July 27, 2018. Id. at ¶ 48.

      Plaintiff also alleges that policy dictated that Decedent be placed in a camera

cell, but all of them were full. Id. at ¶ 63. Separately, but relatedly, Plaintiff alleges

that a June 8, 2016, arbitration award rendered against Defendant County found

that “correctional officers cannot safely accomplish assigned duties due to . . .

inadequate correctional officer staff to properly supervise the inmate population,”

and that this award also found that “the prison is an unsafe environment and that a

detailed staffing analysis is required.” Id. at ¶ 101.

      Plaintiff alleges this understaffing and failure to supervise Decedent, along

with the lack of medical treatment, caused Decedent’s suicide (or at least failed to

prevent it with a duty to do so), which is the basis for her four Causes of Action

alleged in paragraphs 105-129 of the Complaint. Id. at ¶¶ 105-129.

      Moving Defendants seek to dismiss Plaintiff’s Complaint for failure to

allege gross negligence in accordance with the Mental Health Procedures Act

(“MHPA”), 50 P.S. § 7101 et seq. (Doc. 18, p. 1).

      Moving Defendants argue that Section 7114 provides for immunity for a

“county administrator, a director of a facility, a physician or other authorized

                                         Page 8 of 13
person who participates in a decision that a person be examined or treated under

[the] act,” in the absence of willful misconduct or gross negligence. Id. at p. 3.

Moving Defendants assert that they “undoubtedly qualify for the immunity

provisions of the MHPA,” and Plaintiff’s allegations “fail to rise to the level of

‘willful misconduct’ or gross negligence, as required by the MHPA.” Id. at p. 5.

      In response, Plaintiff argues that “[t]he determination of whether or not

conduct rises to the level of gross negligence is one for the jury to decide and

should only be determined by a court where ‘the case is entirely free from doubt,

and no reasonable jury could find gross negligence.’” (Doc. 21, p. 5)(quoting

Martin v. Holy Spirit Hospital, 154 A.3d 359, 365 (Pa. Super. 2017)(quoting

Albright v. Abington Memorial Hospital, 696 A.2d 1159, 1164-65 (Pa. 1997)).

      Contrary to Defendant’s contentions, Plaintiff need not use the magic words

“gross negligence” or “willful misconduct.” Indeed, Plaintiff cites to Bloom v.

DuBois Regional Medical Center, in which the court found that where the plaintiff

was admitted to a psychiatric unit, was found hanging, and alleged failure “to

adequately test, diagnose, and supervise,” that plaintiff adequately stated a gross

negligence claim to be determined by a jury. Id. (citing Bloom v. DuBois Regional

Medical Center, 597 A.2d 671, 673 (Pa. Super. 1991)). Plaintiff asserts that, based

on that averment, the plaintiff in Bloom was entitled to conduct discovery. Id.



                                      Page 9 of 13
Thus, Plaintiff argues that the allegations in her Complaint “are certainly sufficient

at this early stage to proceed to discovery.” (Doc. 21 at p. 6).

      Section 320 of the Restatement of Torts (2d) “provides that a party who

takes custody of another under circumstances such as to deprive the other of

normal opportunities for protection is under a duty to protect that person against an

unreasonable risk of physical harm, and to render aid when required[;] [t]his

section . . . was found by the Supreme Court to authorize an action against prison

officials who failed to tend to the needs of a prisoner overnight as he lay ill without

adequate food, clothing, or medical care, resulting in his death. Special

relationships: persons in custody, 3 West’s Pa. Prac., Torts: Law and Advocacy §

1.9 (citing Ammlung v. Chester, 302 A.2d 491 (1973) (emphasis added)).

      In cases arising under the MHPA, the Pennsylvania Superior Court has “held

that gross negligence is conduct by the defendant ‘where the facts support

substantially more than ordinary carelessness, inadvertence, laxity, or indifference.

The behavior of the defendant must be flagrant, grossly deviating from the

ordinary standard of care.’” Gross negligence, 3 West’s Pa. Prac., Torts: Law and

Advocacy § 1.18 (quoting Bloom v. DuBois Regional Medical Center, 597 A.2d

671, 679 (1991)).

      Indeed, in Bloom, the Superior Court of Pennsylvania addressed the very

same issue here—whether the plaintiff has sufficiently pled gross negligence to fall

                                        Page 10 of 13
within the exception to immunity under the MHPA. Bloom, 597 A.2d at 673. In

Bloom, the plaintiff in a mental hospital was found hanging by shoelaces evidently

attempting suicide; her attempt failed and she sued the facility and doctors

involved for failure to supervise, among other counts. Bloom, 597 A.2d at 673-74.

The defendants there asserted immunity under Section 7114(a) of the MHPA, 50

P.S. § 7114(a), also alleging the plaintiff had failed to allege “gross negligence” or

“willful misconduct.” Id. at 674. The trial court concluded three things: (1) the

original complaint pleaded facts that could not give rise to gross negligence as to a

defendant; (2) the appellants could not amend to add allegations that would

sufficiently allege such; and (3) a doctor defendant in that case was immune due to

the prior two conclusions, under Section 7114. Id. at 677.

      On appeal, the Superior Court found that the issue of whether the alleged

conduct was gross negligence could not be determined as a matter of law from the

face of the complaint. Id. The court held that:

      the legislature intended the term gross negligence to mean a form of
      negligence where the facts support substantially more than ordinary
      carelessness, inadvertence, laxity, or indifference. The behavior of the
      defendant must be flagrant, grossly deviating from the ordinary
      standard of care.

Id.

      The Superior Court reversed. Id. The court reasoned that, applying this

definition, the defendants held themselves out as competent to provide psychiatric

                                       Page 11 of 13
treatment, completely failed to diagnose her and, though informed upon admission

of the plaintiff’s disorder, nevertheless failed to take adequate precautions to assure

the plaintiff’s safety. Id. The court further noted that though it was not certain the

plaintiffs    could   develop   evidence   demonstrating    gross   negligence,    this

determination “has always been particularly committed to determination by a

jury.” Id. at 679-80 (citing Colloi v. Philadelphia Electric Co., 481 A.2d 616

(1984); East Texas Motor Freight v. Lloyd, 484 A.2d 797 (1984)).

       Additionally, the court stated:

       It is an issue that may be removed from consideration by a jury and
       decided as a matter of law only where the case is entirely free from
       doubt and there is no possibility that a reasonable jury could find
       negligence.

Id. at 680.

       In the present case, Plaintiff’s contention must survive under the plausibility

standard. Here, like in Bloom, Moving Defendants held themselves out to be

medical professionals. Moving Defendants contracted with Defendant County to

provide medical services for the prison. Additionally, taking Plaintiff’s allegations

as true and lending Plaintiff all reasonable inferences, the failure to administer the

prescribed medication for opioid withdrawal, coupled with the apparent lack of

supervision, plausibly pleads a claim for relief. A reasonable jury can find that the

conduct alleged—withholding medication and failing to supervise an inmate who

was supposed to be in a camera cell or a thirty-minute check-in schedule—
                                Page 12 of 13
amounts to gross negligence. In sum, in light of Bloom, these claims should

survive Moving Defendants’ Motion to Dismiss.

   V.      CONCLUSION

        In conclusion, Moving Defendants’ Motion must be denied. Moving

Defendant’s argument, that Plaintiff must affirmatively allege “gross negligence”

or “willful misconduct,” is misplaced. Further, in light of Bloom, questions

regarding whether the conduct alleged rises to the level of gross negligence may be

decided as a matter of law only where the case is entirely free from doubt and there

is no possibility that a reasonable jury could find negligence. Due to the factually

similar nature of Plaintiff’s claims to those in Bloom, I conclude that Plaintiff has

plausibly pleaded facts which may give rise to entitlement of relief. Therefore,

Moving Defendants’ Motion will be denied.

        An appropriate order shall issue.



Date: March 31, 2020                          BY THE COURT

                                              s/William I. Arbuckle
                                              William I. Arbuckle
                                              U.S. Magistrate Judge




                                        Page 13 of 13
